Appellant insists that the evidence does not show a violation of the law. The chief State witness testified that he *Page 196 
went to appellant's soft drink stand and got some beer, after which a conversation came up as to the getting of some stuff such as "we used to get." From the testimony of said witness we quote: "Mr. Oliver told me that he had some good whisky if I wouldn't mind trying that. . . . He told me to go behind a sort of partition out from the bar, and I went behind there. We had two or three drinks. . . . Charlie Oliver was in charge of that place — the defendant. Charlie Oliver made me the sales of the drinks I spoke of; I paid fifty cent a drink for them. . . . It was whisky." This seems to answer the contention of appellant in this regard.
Serious complaint is made of our holding in regard to bills of exception Nos. 2, 3 and 7, and it is insisted that we should have gone to the statement of facts in order to ascertain the materiality, connection and surrounding facts attendant upon the isolated question and answer set out in each bill of exceptions. In Vernon's Annotated C.C.P., subdivision 29 of notes under Article 744, appear collated authorities too numerous to mention supporting the proposition that a bill of exceptions to the exclusion of evidence must set forth the evidence offered and the objection made thereto, and such facts as may be necessary to disclose its relevancy, materiality and competency, or the question sought to be presented by it will not be considered. The judges rendering the decisions referred to are the ablest who have ever graced this bench. In Quintana v. State, 29 Texas Crim. App., 402, Judge Davidson declined to consider "bills of exception when too indefinite to point out distinctly the matter complained of . . . to enable this court to ascertain what error was committed without having to examine other portions of the record . . . The bill must be so certain and full in its statements that the errors complained of are made to appear by the allegations of the bill itself." Examination of any of the numerous authorities make it appear that the rule has been established in this State from the beginning and is no innovation.
The motion for rehearing will be overruled.
Overruled.